Exhibit 10.17

SUSQUEHANNA BANCSHARES, INC.

EQUITY COMPENSATION PLAN

(As Amended on December 12, 2006)

The purpose of the Susquehanna Bancshares, Inc. Equity Compensation Plan (the
“Plan”) is to provide (i) designated officers (including officers who are also
directors) and other employees of Susquehanna Bancshares, Inc. (the “Company”)
and its subsidiaries, and (ii) non-employee members of the board of directors of
the Company (the “Board”), with the opportunity to receive grants of incentive
stock options, nonqualified stock options, stock appreciation rights or phantom
stock appreciation rights and restricted stock. The Company believes that the
Plan will cause the participants to contribute materially to the growth of the
Company, thereby benefiting the Company’s shareholders and will align the
economic interests of the participants with those of the shareholders.

1. Administration

The Plan shall be administered and interpreted by a committee (the “Committee”),
which shall consist of two or more persons appointed by the Board, all of whom
shall be “disinterested persons” as defined under Rule 1 6b-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”) and “outside directors” as
defined under section 162(m) of the internal Revenue Code of 1986, as amended
(the “Code”) and related Treasury regulations.

Except as provided in Section 6 hereof, the Committee shall have the sole
authority to (ii determine the individuals to whom pants shall be made under the
Plan, (ii) determine the type, size and terms of the grants to be made to each
such individual, (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for vesting and the acceleration of vesting and (iv) deal with any
other matters arising under the Plan,

The Committee may, in its discretion or in accordance with a directive from the
Board, waive or amend any provisions of any Grant, provided such waiver or
amendment is not inconsistent with the terms of this Plan as then in effect The
Committee may, if it so desires, base any of the foregoing determinations upon
the recommendations of management of the Company. A majority of the Committee
shall constitute a quorum thereof, and the actions of a majority of the
Committee at a meeting at which a quorum is present, or actions unanimously
approved in writing by all members of the Committee, shall be actions of the
Committee.

The Committee shall have full power and authority to administer and interpret
the Plan, to make factual determinations and to adopt or amend such rules,
regulations, agreements and instruments for implementing the Plan and for the
conduct of its business as it deems necessary or advisable, in its sole
discretion. The Committee’s interpretations of the Plan and all determinations
made by the Committee pursuant to the powers vested in it hereunder shall be
conclusive and binding on all persons having any interests in the Plan or in any
awards granted hereunder. All powers of the Committee shall be executed in its
sole discretion, in the best interest of the Company and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals.



--------------------------------------------------------------------------------

2. Grants

Incentives under the Plan shall consist of grants of incentive stock options,
nonqualified stock options, stock appreciation rights, phantom stock
appreciation rights and restricted stock (hereinafter collectively referred to
as “Grants”). All Grants shall be subject to the terms and conditions set forth
herein and to those other terms and conditions consistent with this Plan as the
Committee deems appropriate and as are specified in writing by the Committee to
the individual (the “Grant Instrument”). The Committee shall approve the form
and provisions of each Grant instrument. Grants under a particular section of
the Plan need not be uniform as among the grantees.

3. Shares Subject to the Plan

(a) Subject to the adjustment specified below, the aggregate number of shares of
the common stock of the Company, par value $2.00 per share (the “Company Stock”)
that may be issued or transferred under the Plan is 2,462,500 shares.
Notwithstanding anything in the Plan to the contrary, the maximum aggregate
number of shares of Company Stock that shall be subject to Grants made under the
Plan to any one individual during any calendar year shall be 450,000. The shares
may be authorized but unissued shares of Company Stock or reacquired shares of
Company Stock, including shares purchased by the Company on the open market for
purposes of the Plan. If and to the extent options granted under the Plan
terminate, expire, or are cancelled, forfeited, exchanged or surrendered without
having been exercised or if any shares of restricted stock are forfeited, the
shares subject to such Grants shall again be available for purposes of the Plan.
Similarly, if any Company Stock is withheld pursuant to Section 5(i) in
settlement of a tax withholding obligation associated with the exercise of a
Stock Option, or if any Company Stock is withheld in satisfaction of the option
price of a Stock Option, that Company Stock will again become available for
grant under the Plan.

(b) If there is any change in the number or kind of shares of Company Stock
outstanding by reason of a stock dividend, a recapitalization, stock split, or
combination or exchange of shares, or merger, reorganization or consolidation in
which the Company is the surviving corporation, reclassification or change in
par value or by reason of any other extraordinary or unusual events affecting
the outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced due to the Company’s payment of an extraordinary dividend
or distribution, the maximum number of shares of Company Stock available for
Grants, the maximum number of shares of Company Stock that may be subject to
Grants to any one individual under the Plan in any calendar year, the number of
shares covered by outstanding Grants, and the price per share or the applicable
market value of such Grants shall be proportionately adjusted by the Committee
to reflect any increase or decrease in the number or kind of issued shares of
Company Stock to preclude the enlargement or dilution of rights and benefits
under such Grants; provided, however, that any fractional shares resulting from
such adjustment shall be eliminated by rounding any portion of a share equal to
.500 or greater up, and any portion of a share equal to less than .500 down, in
each case to the nearest whole number. For purposes of this Section 3(b),
“shares of Company Stock” and “shares” include referenced shares with respect to
SARs. The adjustments determined by the Committee shall be final, binding and
conclusive. Notwithstanding the foregoing, no adjustment shall be authorized or
made pursuant to this Section to the extent that such authority or adjustment
would cause any incentive stock option to fail to comply with section 422 of the
Code.

 

-2-



--------------------------------------------------------------------------------

4. Eligibility for Participation

All employees of the Company and its subsidiaries (“Employees”), including
Employees who are officers or members of the Board, shall be eligible to
participate in the Plan. Members of the Board who are not employees of the
Company or any of its subsidiaries (“Non-Employee Directors”) shall be eligible
to participate in the Plan, but shall not be eligible to receive incentive stock
options.

The Board shall select the Employees and Non-Employee Directors to receive
Grants and determine the number of shares of Company Stock subject to a
particular Grant in such manner as the Board determines. Employees and
Non-Employee Directors who receive Grants under this Plan shall hereinafter be
referred to as “Grantees”.

Nothing contained in this Plan shall be construed to (i) limit the right of the
Board to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including options granted to employees
thereof who become Employees of the Company, or for other proper corporate
purpose, or (ii) limit the right of the Company to grant stock options or make
other awards outside of this Plan.

5. Granting of Options

(a) Number of Shares. The Committee, in its sole discretion, shall determine the
number of shares of Company Stock that will be subject to each Grant of stock
options.

(b) Type of Option and Price. The Committee may grant options intended to
qualify as incentive stock options” within the meaning of section 422 of the
Code (“Incentive Stock Options”) or options which are not intended to so qualify
(“Nonqualified Stock Options”) or any combination of Incentive Stock Options and
Nonqualified Stock Options (hereinafter collectively the “Stock Options”), all
in accordance with the terms and conditions set forth herein.

The purchase price of Company Stock subject to a Stock Option shall be
determined by the Committee and may be equal to, greater than, or less than the
Fair Market Value (as defined below) of a share of such Stock on the date such
Stock Option is granted; provided, however, that (i) the purchase price of
Company Stock subject to an Incentive Stock Option shall be equal to the Fair
Market Value of a share of such Stock on the date such Stock Option is granted;
and (ii) the purchase price of Company Stock subject to a Nonqualified Stock
Option shall not be less than 100% of the Fair Market Value of a share of such
stock on the date such Stock Option is Granted.

If the Company Stock is traded in a public market, then the Fair Market Value
per share shall be, if the principal trading market for the Company Stock is a
national securities exchange or the National Market segment of The NASDAQ Stock
Market, the last reported sale price thereof on the relevant date or (if there
were no trades on that date) the latest preceding date upon which a sale was
reported, or, if the Company Stock is not principally traded on such exchange

 

-3-



--------------------------------------------------------------------------------

or market, the mean between the last reported “bid” and “asked” prices thereof
on the relevant date, as reported on NASDAQ or, if not so reported, as reported
by the National Daily Quotation Bureau, Inc. or as reported in a customary
financial reporting service, as applicable and as the Committee determines. If
the Company Stock is not traded in a public market or subject to reported
transactions or “bid” or “ask” quotations as set forth above, the Fair Market
Value per share shall be as determined by the Committee.

(c) Option Term. The Committee shall determine the term of each Stock Option.
The term of any Stock Option shall not exceed ten years from the date of grant.

(d) Exercisability of Options. Stock Options shall become exercisable in
accordance with the terms and conditions determined by the Committee, in its
sole discretion, and specified in the Grant Instrument. The Committee, in its
sole discretion, may accelerate the exercisability of any or all outstanding
Stock Options at any time for any reason. In addition, all outstanding Stock
Options automatically shall become fully and immediately exercisable upon a
Change of Control (as defined herein) in accordance with the provisions of
Section 11.

(e) Vesting of Options and Restrictions on Shares. The vesting period for Stock
Options shall commence on the date of grant and shall end on the date or dates,
determined by the Committee, that shall be specified in the Grant Instrument.
Notwithstanding any other provision of the Plan, except as otherwise provided by
the Committee in the Grant Instrument, all outstanding Stock Options shall
become immediately exercisable upon the earliest to occur of the following, if
at such time the Grantee is an Employee of the Company or a parent or subsidiary
of the Company, or a Non-Employee Director in the case of a Nonqualified Stock
Option: (i) the Grantee’s normal retirement date, (ii) five years from the date
of the Grant, (iii) the Grantee’s death or Disability (as defined herein), or
(iv) the occurrence of a Change of Control (as defined herein) of the Company.

(f) Manner of Exercise. A Grantee may exercise a Stock Option which has become
exercisable, in whole or in part, by delivering a duly completed notice of
exercise to the Secretary of the Company with accompanying payment of the option
price in accordance with Subsection (h) below. Such notice may instruct the
Company to deliver shares of Company Stock due upon the exercise of the Stock
Option to any registered broker or dealer designated by the Committee
(“Designated Broker”) in lieu of delivery to the Grantee. Such instructions must
designate the account into which the shares are to be deposited. The Grantee may
tender a notice of exercise, which has been properly executed by the Grantee and
the aforementioned delivery instructions to any Designated Broker.

(g) Termination of Employment, Disability or Death.

(i) Except as provided below, a Stock Option may only be exercised while the
Grantee is employed by the Company as an Employee or Non-Employee Director. In
the event that a Grantee ceases to be employed by the Company for any reason
other than a “Disability” or death, any Stock Option which is otherwise
exercisable by the Grantee shall terminate unless exercised within 90 days of
the date on which the Grantee ceases to be employed by the Company (or within
such other period of time as may be specified in the Grant Instrument), but in
any event no later than the date of expiration of the option term. Any of the
Grantee’s Stock Options which are not otherwise exercisable as of the date on
which the Grantee ceases to be employed by the Company shall terminate as of
such date.

 

-4-



--------------------------------------------------------------------------------

(ii) In the event the Grantee ceases to be employed by the Company because the
Grantee is “disabled,” any Stock Option which is otherwise exercisable by the
Grantee shall terminate unless exercised within one year of the date on which
the Grantee ceases to employed by the Company (or within such other period of
time as may be specified in the Grant Instrument), but in any event no later
than the date of expiration of the option term. Any of the Grantee’s Stock
Options which are not otherwise exercisable as of the date on which the Grantee
ceases to be an Employee shall terminate as of such date.

(iii) If (a) the Grantee dies while employed by the Company, or (b) in the case
of disability, during the period provided at Section 5(g)(ii) above, or
(c) within 90 days after the date on which the Grantee ceases to be employed by
the Company on account of a termination of employment specified in
Section 5(g)(i) above (or within such other period of time as may be specified
in the Grant Instrument), any Stock Option which is otherwise exercisable by the
Grantee shall terminate unless exercised within one year of the date of death
(or within such other period of time as may be specified in the Grant
Instrument), but in any event no later than the date of expiration of the option
term. Any of the Grantee’s Stock Options which are not otherwise exercisable as
of the date on which the Grantee ceases to be employed by the Company shall
terminate as of such date.

(iv) For purposes of this Section 5, the term “Company” shall include the
Company’s subsidiaries and the term “Disability” or “Disabled” shall mean a
Grantee’s becoming disabled within the meaning of section 22(e)(3) of the Code.

(h) Satisfaction of Option Price. The Grantee shall pay the option price
specified in the Grant Instrument in (i) cash, (ii) with the approval of the
Committee, by delivering shares of Company Stock owned by the Grantee (including
Company Stock acquired in connection with the exercise of a Stock Option,
subject to such restrictions as the Committee deems appropriate) and having a
Fair Market Value on the date of exercise equal to the option price, or (iii) by
such other method as the Committee may approve. The Grantee shall pay the option
price and the amount of withholding tax due, if any, at the time of exercise.
Shares of Company Stock shall not be issued or transferred upon exercise of a
Stock Option until the option price is fully paid and any required withholding
is made.

(i) Election to Withhold Shares. To the extent permitted by the Committee,
Grantees may make an election to satisfy the Company income tax withholding
obligation with respect to a Stock Option by having shares withheld up to an
amount that does not exceed the minimum applicable rate for federal (including
FICA), state and local tax liabilities. Such election must be in the form and
manner prescribed by the Committee.

(j) Rule 16b-3 Restrictions. Unless a Grantee who is an “insider,” as defined
under Section 16 of the Exchange Act, could otherwise transfer Company Stock
issued pursuant to a Stock Option without incurring liability under
Section 16(b) of the Exchange Act, at least six months must elapse from the date
of acquisition of a Stock Option by such a Grantee to the date of disposition of
the Company Stock issued upon exercise of such option.

 

-5-



--------------------------------------------------------------------------------

(k) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, to the extent that the aggregate Fair Market Value of the Company Stock on
the date of the grant with respect to which Incentive Stock Options are
exercisable for the first time by a Grantee during any calendar year under the
Plan or any other stock option plan of the Company exceeds $100,000, then such
option as to the excess shall be treated as a Nonqualified Stock Option. An
Incentive Stock Option shall not be granted to any participant who is not an
Employee of the Company or any “subsidiary” within the meaning of section 424(0
of the Code. An Incentive Stock Option shall not be granted to any Employee who,
at the time of grant, owns stock possessing more than 10 percent of the total
combined voting power of all classes of stock of the Company or any “parent” or
“subsidiary” of the Company within the meaning of section 424(e) and (0 of the
Code, unless the option price per share is not less than 110% of the Fair Market
Value of Company Stock on the date of grant and the option exercise period is
not more than five years from the date of grant.

6. Formula Option Grants to Non-Employee Directors

A Non-Employee Director shall be entitled to receive Nonqualified Stock Options
in accordance with this Section 6.

(a) Initial Grant. Each Non-Employee Director who is a member of the Board on
the effective date of this Plan, as defined in Section 21 hereof, will receive a
grant of a Nonqualified Stock Option to purchase 2,250 shares of Company Stock
as of such date. Each Non-Employee Director who first becomes a member of the
Board after the effective date of this Plan, will receive a grant of a
Nonqualified Stock Option to purchase 2.250 shares immediately upon the date he
or she becomes a member of the Board.

(b) Annual Grants. During the term of this Plan, beginning from the date of the
initial grant specified in Section 6(a) above (the “Initial Grant Date”), and,
thereafter, on each anniversary date of the Initial Grant Date (the “Annual
Automatic Grant Date”), each Non-Employee Director will receive a grant of a
Nonqualified Stock Option to purchase 2,250 shares of Company Stock provided
that the Non-Employee Director remains as such on the Annual Automatic Grant
Date.

(c) Option Price. The purchase price per share of Company Stock subject to a
Stock Option granted• under this Section 6 shall be equal to the Fair Market
Value of a share of Company Stock on the date of grant.

(d) Option Term. The term of each Stock Option granted pursuant to this
Section 6 shall be ten years.

(e) Exercisability. Options granted under this Section 6 shall be exercisable
one-third on the third anniversary following the date of the grant, one-third on
the fourth anniversary following the date of the grant, and one-third on the
fifth anniversary following the date of the grant.

(f) Administration. The provisions of this Section 6 are intended to operate
automatically and not require administration. However, to the extent that
administrative determinations are required, the provisions of this Section 6
shall be made by the members of the

 

-6-



--------------------------------------------------------------------------------

Board who are not eligible to receive grants under this Section 6, but in no
event shall such determinations affect the eligibility of Grantees, the
determination of the exercise price, the timing of the grants or the number of
shares subject to Stock Options granted hereunder.

(g) Applicability of Plan Provisions. Except as otherwise provided in, and not
inconsistent with, this Section 6, the Nonqualified Stock Options granted to
Non-Employee Directors shall be subject to the provisions of this Plan
applicable to Nonqualified Stock Options granted to other persons.

(h) Amendment. Notwithstanding any other provision of the Plan, this Section 6
may not be amended more than once every six months, except for amendments
necessary to conform the Plan to changes in the provisions of or the regulations
relating to applicable laws, including the Code or the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).

7. Restricted Stock Grants

The Committee may issue or transfer shares of Company Stock to an Employee under
a Grant (a “Restricted Stock Grant”), upon such terms as the Committee deems
appropriate. The following provisions are applicable to Restricted Stock Grants:

(a) General Requirements. Shares of Company Stock issued pursuant to Restricted
Stock Grants may be issued for cash consideration or for no cash consideration,
at the sole discretion of the Committee. The Committee shall establish
conditions under which restrictions on the transfer of shares of Company Stock
shall lapse over a period of time or according to such other criteria as the
Committee deems appropriate. The period of years during which the Restricted
Stock Grant will remain subject to restrictions will be designated in the Grant
Instrument as the “Restriction Period.”

(b) Number of Shares. The Committee shall grant to each Grantee a number of
shares of Company Stock pursuant to a Restricted Stock Grant in such manner as
the Committee determines.

(c) Termination of Employment or Services. If the Grantee ceases to be employed
by the Company (as an Employee or Non-Employee Director) during a period
designated in the Grant Instrument as the Restriction Period, or if other
specified conditions are not met, the Restricted Stock Grant shall terminate as
to all shares covered by the Grant as to which restrictions on transfer have not
lapsed and those shares of Company Stock must be immediately returned to the
Company. The Committee may, however, provide for complete or partial exceptions
to this requirement as it deems equitable.

(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of Company Stock to which such Restriction
Period applies except to a Successor Grantee under Section 10. Each certificate
for a share issued or transferred under a Restricted Stock Grant shall contain a
legend giving appropriate notice of the restrictions in the Grant. The Grantee
shall be entitled to have the legend removed from the stock certificate or
certificates covering any of the shares subject to restrictions when all
restrictions on such shares have lapsed.

 

-7-



--------------------------------------------------------------------------------

(e) Right to Vote and to Receive Cash Dividends. During the Restriction Period,
unless the Committee determines otherwise, the Grantee shall have the right to
vote shares subject to the Restricted Stock Grant and to receive any dividends
or other distributions paid on such shares, subject to any restrictions deemed
appropriate by the Committee.

(f) Lapse of Restrictions. All restrictions imposed under the Restricted Stock
Grant shall lapse upon the expiration of the applicable Restriction Period and
the satisfaction of any conditions imposed by the Committee. The Committee may
determine, as to any or all Restricted Stock Grants, that all the restrictions
shall lapse without regard to any Restriction Period. All restrictions under all
outstanding Restricted Stock Grants shall automatically and immediately lapse
upon a Change of Control.

(g) Election to Withhold Shares. To the extent permitted by the Committee,
Grantees may make an election to satisfy the Company income tax withholding
obligation with respect to a Restricted Stock Grant by having shares withheld up
to an amount that does not exceed the participant’s minimum applicable tax rate
for federal (including FICA), state and local tax liabilities. Such election
must be in the form and manner prescribed by the Committee. If the Grantee is a
director or officer within the meaning of Rule l6a- 1(f) promulgated under the
Exchange Act, such election must be irrevocable and must be made six months
prior to the date on which all restrictions lapse with respect to such shares.

8. Stock Appreciation Rights

(a) General Requirements. The Committee may grant stock appreciation rights
(“SARs”) to any Grantee in tandem with any Stock Option, for all or a portion of
the applicable Stock Option, either at the time the Stock Option is granted or
at any time thereafter while the Stock Option remains outstanding; provided,
however, that in the case of an Incentive Stock Option, such rights may be
granted only at the time of the Grant of such Stock Option. Unless the Committee
determines otherwise, the base price of each SAR shall be equal to the greater
of (i) the exercise price of the related Stock Option or (ii) the Fair Market
Value of a share of Company Stock as of the date of Grant of such SAR.

(b) Number of SARs. The number of SARs granted to a Grantee which shall be
exercisable during any given period of time shall not exceed the number of
shares of Company Stock which the Grantee may purchase upon the exercise of the
related Stock Option during such period of time. Upon the exercise of a Stock
Option, the SARs relating to the Company Stock covered by such Stock Option
shall terminate. Upon the exercise of SARs, the related Stock Option shall
terminate to the extent of an equal number of shares of Company Stock.

(c) Value of SARs. Upon a Grantee’s exercise of some or all of the Grantee’s
SARs, the Grantee shall receive in settlement of such SARs an amount equal to
the value of the stock appreciation for the number of SARs exercised, payable in
cash, Company Stock or a combination thereof. The stock appreciation for an SAR
is the difference between the base price of the SAR as described in subsection
(a) and the Fair Market Value of the underlying Company Stock on the date of
exercise of such SAR.

 

-8-



--------------------------------------------------------------------------------

(d) Form of Payment. At the time of such exercise, the Grantee shall have the
right to elect the portion of the amount to be received that shall consist of
cash and the portion that shall consist of Common Stock, which for purposes of
calculating the number of shares of Company Stock to be received, shall be
valued at their Fair Market Value on the date of exercise of such SARs. The
Committee shall have the right to disapprove a Grantee’s election to receive
cash in full or partial settlement of the SARs exercised and to require that
shares of Company Stock be delivered in lieu of cash. If shares of Company Stock
are to be received upon exercise of an SAR, cash shall be delivered in lieu of
any fractional share.

(e) Certain Restrictions. An SAR is exercisable only during the period when the
Stock Option to which it is related is also exercisable. No SAR may be exercised
for cash by an officer or director of the Company subject to Section 16 of the
Exchange Act, in whole or in part, except in accordance with Rule l6b-3 under
the Exchange Act

9. Phantom Stock Appreciation Rights

The Plan will include phantom stock appreciation rights under a program
substantially similar to the Phantom Stock Appreciation Plan (the “PSAP”)
currently maintained by the Company. In connection with adoption of the Plan, at
the time of shareholder approval of the Plan, the PSAP will be terminated as a
separate plan but its provisions will be incorporated herein and become a part
of the Plan. Any inconsistency between the terms of this Plan and the PSAP will
be resolved in favor of the terms of this Plan. Interests previously awarded
under the PSAP and outstanding at the time of adoption of the Plan will be
subject to conversion to cash and Company Stock in an equitable manner but
subject to the PSAP participant’s acceptance.

10. Transferability of Grants

Only the Grantee or his or her authorized representative may exercise rights
under a Grant. Such persons may not transfer those rights except by will or by
the laws of descent and distribution or, with respect to Grants other than
Incentive Stock Options, if permitted under Rule 16b-3 of the Exchange Act and
if permitted in any specific case by the Committee in its sole discretion,
pursuant to a qualified domestic relations order as defined under the Code or
Title I of ERISA or the regulations thereunder. When a Grantee dies, the
representative or other person entitled to succeed to the rights of the Grantee
(“Successor Grantee”) may exercise such rights. A Successor Grantee must furnish
proof satisfactory to the Company of his or her right to receive the Grant under
the Grantee’s will or under the applicable laws of descent and distribution.
Notwithstanding the foregoing, the Committee may provide, in a Grant Instrument,
that a Grantee may transfer Nonqualified Stock Options to his or her children,
grandchildren or spouse or to one or more trusts for the benefit of such family
members or to partnerships in which such family members are the only partners (a
“Family Transfer”), provided that the Grantee receives no consideration for a
Family Transfer and the Grant Instruments relating to Nonqualified Stock Options
transferred in a Family Transfer continue to be subject to the same terms and
conditions that were applicable to such Nonqualified Stock Options immediately
prior to the Family Transfer.

 

-9-



--------------------------------------------------------------------------------

11. Change of Control of the Company

As used herein, a “Change of Control” shall be deemed to have occurred if:

(a) A liquidation or dissolution of the Company (excluding transfers to
subsidiaries) or the sale of all or substantially all of the Company’s assets
occurs;

(b) As a result of a tender offer, stock purchase, other stock acquisition,
merger, consolidation, recapitalization, reverse split or sale or transfer of
assets, any person or group (as such terms are used in and under Section
l3(d)(3) or 14(d)(2) of the Exchange Act) becomes the beneficial owner (as
defined in Rule l3-d under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 20% of the common stock of the
Company or the combined voting power of the Company’s then outstanding
securities; provided, however, that for purposes of this subsection 11(b), a
person or group shall not include the Company or any subsidiary or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
subsidiary;

(c) If at least a majority of the Board at any time does not consist of
individuals who were elected, or nominated for election, by directors in office
at the time of such election or nomination; or

(d) The Company merges or consolidates with any other corporation (other than a
wholly owned subsidiary) and is not the surviving corporation (or survives only
as a subsidiary of another corporation).

12. Consequences of a Change of Control

(a) Notice.

(i) If a Change of Control described in Section 11(a), (b) or(d) will occur,
then, not later than 10 days after the approval by the stockholders of the
Company (or approval by the Board, if stockholder action is not required) of
such Change of Control, the Company shall give each Grantee with any outstanding
Stock Options, Phantom Stock Appreciation Rights or SARs written notice of such
proposed Change of Control.

(ii) If a Change of Control described in Section 11(b) may occur without
approval by the shareholders (or approval by the Board) and does so occur, or if
a Change of Control described in Section 11(c) occurs, then, not later than 10
days after such Change of Control, the Company shall give each Optionee with any
outstanding Stock Options, Phantom Stock Appreciation Rights or SAR5 written
notice of the Change of Control.

(b) Election Period. In connection with the Change of Control and effective only
upon such Change of Control, each Grantee shall thereupon have the right, within
10 days after such written notice is sent by the Company (the “Election
Period”), to make an election as described in Subsection (c) with respect to all
of his or her outstanding Stock Options, Phantom Stock Appreciation Rights or
SARs (whether the right to exercise such Stock Options, Phantom Stock
Appreciation Rights or SARs has then accrued or the right to exercise such Stock
Options, Phantom Stock Appreciation Rights or SARs will occur or has occurred
upon the Change of Control).

 

-10-



--------------------------------------------------------------------------------

(c) Election Right. During the Election Period, each Grantee shall have the
right to elect to exercise in full any installments of such Stock Options,
Phantom Stock Appreciation Rights or SARs not previously exercised; provided,
however, that in the case of an SAR or Phantom Stock Appreciation Right held by
a Grantee who is subject to Section 16(b) of the Exchange Act, any such
surrender or payment shall be made on such date as the Committee shall determine
consistent with Rule 16b-3 under the Exchange Act.

(d) Termination of Stock Options. If a Grantee does not make a timely election
in accordance with Subsection (c) in connection with a Change of Control where
the Company is not the surviving corporation (or survives only as a subsidiary
of another corporation), the Grantee’s Stock Options, Phantom Stock Appreciation
Rights or SARs shall terminate as of the Change of Control. Notwithstanding the
foregoing, a Stock Option, Phantom Stock Appreciation Right or SAR will not
terminate if assumed by the surviving or acquiring corporation, or its parent,
upon a merger or consolidation and, with respect to an Incentive Stock Option,
the assumption of the Stock Option occurs under circumstances which are not
deemed a modification of the Stock Option within the meaning of sections 424(a)
and 424(h)(3)(A) of the Code.

(e) Accounting and Tax Limitations. Notwithstanding the foregoing,

(i) if the right described in Subsection (c) in connection with SARs or Phantom
Stock Appreciation Rights would make the applicable Change of Control ineligible
for pooling of interest accounting treatment under APB No. 16 or make such
Change of Control ineligible for desired tax treatment with respect to such
Change of Control and, but for those provisions, the Change of Control would
otherwise qualify for such treatment, the Grantee shall receive shares of
Company Stock with a Fair Market Value equal to the cash that would otherwise be
payable pursuant to Subsection (c) in substitution for the cash, and

(ii) if the termination of the Stock Options described in Subsection (d) would
make the applicable Change of Control ineligible for pooling of interest
accounting treatment under APB No. 16 and, but for such provision, the Change of
Control would otherwise qualify for such treatment, each affected Grantee shall
receive a replacement or substitute stock option issued by the surviving or
acquiring corporation.

13. Amendment and Termination of the Plan

(a) Amendment. The Board may amend or terminate the Plan at any time: provided,
however, that any amendment that increases the aggregate number (or individual
limit for any single Grantee) of shares of Company Stock that may be issued or
transferred under the Plan (other than by operation of Section 3(b)), or
modifies the requirements as to eligibility for participation in the Plan, shall
be subject to approval by the shareholders of the Company and provided, further,
that the Board shall not amend the Plan without shareholder approval if such
approval is required by Rule 16b-3 of the Exchange Act or Section 162(m) of the
Code.

 

-11-



--------------------------------------------------------------------------------

(b) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date unless terminated earlier
by the Board or unless extended by the Board with the approval of the
shareholders.

(c) Termination and Amendment of Outstanding Grants. A termination or amendment
of the Plan that occurs after a Grant is made shall not materially impair the
rights of a Grantee unless the Grantee consents or unless the Committee acts
under Section 20(b) hereof. The termination of the Plan shall not impair the
power and authority of the Committee with respect to an outstanding Grant.
Whether or not the Plan has terminated, an outstanding Grant may be terminated
or amended under Section 20(b) hereof or may be amended by agreement of the
Company and the Grantee consistent with the Plan.

(d) Governing Document. The Plan shall be the controlling document, No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

14. Funding of the Plan

This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan. In no event shall interest be paid or
accrued on any Grant, including unpaid installments of Grants.

15. Rights of Participants

Nothing in this Plan shall entitle any Employee or Non-Employee Director or
other person to any claim or right to be granted a Grant under this Plan.
Neither this Plan nor any action taken hereunder shall be construed as giving
any individual any rights to be retained by or in the employ of the Company or
any other employment rights.

16. No Fractional Shares

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Grant. The Committee shall determine whether cash, other awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

17. Withholding of Taxes

The Company shall have the right to deduct from all Grants paid in cash, or from
other wages paid to an employee of the Company, any federal, state or local
taxes required by law to be withheld with respect to such cash awards and, in
the case of Grants paid in Company Stock, the Grantee or other person receiving
such shares shall be required to pay to the Company the amount of any such taxes
which the Company is required to withhold with respect to such Grants or the
Company shall have the right to deduct from other wages paid to the employee by
the Company the amount of any withholding due with respect to such Grants.

 

-12-



--------------------------------------------------------------------------------

18. Requirements for Issuance of Shares

No Company Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Company Stock have been complied with to the satisfaction of
the Committee. The Committee shall have the right to condition any Grant made to
any Grantee hereunder on such Grantee’s undertaking in writing to comply with
such restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable as a result of any
applicable law, regulation or official interpretation thereof and certificates
representing such shares may be legended so reflect any such restrictions.
Certificates representing shares of Company Stock issued under the Plan will be
subject to such stop-transfer orders and other restrictions as may be applicable
under such laws, regulations and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.

19. Headings

Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.

20. Miscellaneous

(a) Substitute Grants. The Committee may make a Grant to an employee of another
corporation who becomes an Employee by reason of a corporate merger,
consolidation, acquisition of stock or property, reorganization or liquidation
involving the Company or any of its subsidiaries in substitution for a stock
option or restricted stock grant made by such corporation (“Substituted Stock
Incentives”). The terms and conditions of the substitute grant may vary from the
terms and conditions required by the Plan and from those of the Substituted
Stock Incentives. The Committee shall prescribe the provisions of the substitute
grants.

(b) Compliance with Law. The Plan, the exercise of Stock Options and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to Section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule l6b-3 or its successors under the Exchange Act. The Committee
may revoke any Grant if it is contrary to law or modify a Grant to bring it into
compliance with any valid and mandatory government regulation. The Committee may
also adopt rules regarding the withholding of taxes on payments to Grantees. The
Committee may, in its sole discretion, agree to limit its authority under this
Section.

(c) Ownership of Stock. A Grantee or Successor Grantee shall have no rights as a
shareholder with respect to any shares of Company Stock covered by a Grant until
the shares are issued or transferred to the Grantee or Successor Grantee on the
stock transfer records of the Company.

(d) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall exclusively be governed
by and determined in accordance with the Law of the Commonwealth of
Pennsylvania.

 

-13-



--------------------------------------------------------------------------------

21. Effective Date of the Plan. The Plan shall be effective as of the date of
the approval by the Company’s shareholders of the Plan.

 

-14-